Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 03/19/2021. The amendments filed on
03/19/2021 have been entered. Accordingly, claims 1-4, 9, and 11 remain pending, and claims 1-11 have been amended.
The drawings were received on 03/19/2021. These drawings are accepted.
Election/Restrictions
Claim(s) 1-11 are allowable. The restriction requirement between species B, C, D, E, and F, as set forth in the Office action mailed on 09/25/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/25/2020 is withdrawn. Claims 5-8 and 11, directed to species B, C, D, E, or F, as appropriate, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reason for allowance: the prior art of record, solely or in combination, fails to disclose following patentable limitations of the applicant claim and disclosed invention:
in combination with other limitations of the claims, wherein an amount of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reason for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US10716457, US10648789, US9697639, US9625258, are all cited as relevant prior art, but are not concerned with the amount of measurement light received by each light receiving element of the plurality of light receiving elements two-dimensionally arranged in the distance image sensor being dependent on a distance between each light receiving element and a surface of the subject.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793